Exhibit 10.1

HCA HOLDINGS, INC.

2012 SENIOR OFFICER PERFORMANCE EXCELLENCE PROGRAM

Purpose and Administration of the Program

The 2012 Senior Officer Performance Excellence Program (the “Program”) has been
established by HCA Holdings, Inc. (the “Company”) to encourage outstanding
performance from its senior officers. Awards under the Program shall be
administered as “Performance-Based Awards” pursuant to the 2006 Stock Incentive
Plan for Key Employees of HCA Holdings, Inc. and its Affiliates, as Amended and
Restated (the “2006 Plan”). Subject to applicable law, all designations,
determinations, interpretations, and other decisions under or with respect to
the Program or any award shall be within the sole discretion of the Compensation
Committee, including any subcommittee formed pursuant to Section 3(a) of the
2006 Plan (the “Committee”), may be made at any time and shall be final,
conclusive and binding upon all persons. Designations, determinations,
interpretations, and other decisions made by the Committee with respect to the
Program or any Award, including but not limited to the application of the PEP
Recoupment Policy described herein, need not be uniform and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

Participation

All officers of the Company who have been designated by the Committee as
“executive officers” of the Company during 2012 (the “Fiscal Year”) are eligible
to receive an award pursuant to the Program (each, a “Participant”).

Incentive Calculation and Payment of Awards

Awards shall be calculated based on the financial results for the Fiscal Year
and shall be paid within two and one-half months following the end of each
Fiscal Year. No awards will be paid to a Participant until the Chairman and CEO
shall have affirmed that senior officer behaviors and actions during the Fiscal
Year were consistent with the Company’s stated mission and values, the Code of
Conduct and other regulatory requirements.

The Committee will make awards pursuant to the Program (each, an “Award”) as set
forth on Schedule A hereto, on such terms as the Committee may prescribe based
on the performance criteria set forth on Schedule A hereto and such other
factors as it may deem appropriate. The targets for the performance criteria
shall be determined by the Committee in its discretion within the first ninety
(90) days of the Fiscal Year. The Committee shall determine and certify whether
and to what extent each performance or other goal has been met prior to the
payment of any Award hereunder. A Participant is required to remain employed
with the Company through the end of the Fiscal Year in order to have a legally
binding right to the Award.



--------------------------------------------------------------------------------

Awards pursuant to the Program that are attributable to the performance goals
being met at “target” level or below will be paid solely in cash. In the event
performance goals are achieved above the “target” level, the amount of an Award
attributable to performance results in excess of “target” levels shall be
payable 50% in cash and 50% in restricted stock units. The number of restricted
stock units will be determined by dividing the cash amount of the relevant
portion of the Award by the per share Fair Market Value (as such term is defined
in the 2006 Plan) on the date of the determination, and rounding down, with any
fractional amount payable in cash. Any restricted stock units granted under this
Program will be pursuant to the terms contained in the Restricted Share Unit
Agreement attached to this Plan as Exhibit 1; except that, for the avoidance of
doubt, any “Prorata Bonus”, as such term is defined in any employment agreement
between a Participant and the Company in effect as of the effective date of this
Program, shall be paid 100% in cash if such amounts become payable under such
employment agreement, and no restricted stock units will be issued in respect of
such Prorata Bonus amount.

Any restricted stock units issued as payment under this Program may be issued
pursuant to the 2006 Plan or other appropriate equity plan in effect at such
time, unless the Committee determines that such awards may be made independent
of any equity plan. Except as the Committee may otherwise determine in its sole
and absolute discretion, termination of a Participant’s employment prior to the
end of the Fiscal Year will result in the forfeiture of the Award by the
Participant, and no payments shall be made with respect thereto.

This Program is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.

Adjustments for Unusual or Nonrecurring Events

In addition to any adjustments enumerated in the definition of the performance
goals set forth on Schedule A hereto, the Committee is hereby authorized to make
adjustments in the terms and conditions of, and the criteria included in, awards
in recognition of unusual or nonrecurring events affecting any Participant, the
Company, or any subsidiary or affiliate, or the financial statements of the
Company or of any subsidiary or affiliate; in the event of changes in applicable
laws, regulations or accounting principles; or in the event the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Program. The Committee is also authorized to adjust performance
targets or awards downward to avoid unwarranted windfalls. Notwithstanding the
foregoing, the Committee shall not have the discretion to increase any award
payable to any “covered employee” (within the meaning of Section 162(m) of the
Internal Revenue Code, as amended (the “Code”) and the regulations promulgated
thereunder) in excess of that provided by the application of the terms and
conditions of Schedule A attached hereto.



--------------------------------------------------------------------------------

PEP Recoupment Policy

The Company may recover any incentive compensation awarded or paid pursuant to
this Program based on (i) achievement of financial results that were
subsequently the subject of a restatement due to material noncompliance with any
financial reporting requirement under either GAAP or the federal securities
laws, other than as a result of changes to accounting rules and regulations, or
(ii) a subsequent finding that the financial information or performance metrics
used by the Committee to determine the amount of the incentive compensation were
materially inaccurate, in each case regardless of individual fault. In addition,
the Company may recover any incentive compensation awarded or paid pursuant to
this Program based on a Participant’s conduct which is not in good faith and
which materially disrupts, damages, impairs or interferes with the business of
the Company and its affiliates. This PEP Recoupment Policy applies to any
incentive compensation earned or paid to a Participant pursuant to this Program
(including, but not limited to, the restricted stock units issued hereunder).
Subsequent changes in status, including retirement or termination of employment,
do not affect the Company’s rights to recover compensation under this policy.
The Committee will administer this policy and exercise its discretion and
business judgment in the fair application of this policy based on the facts and
circumstances as it deems relevant in its sole discretion. More specifically,
the Committee shall determine in its discretion any appropriate amounts to
recoup, the officers from whom such amounts shall be recouped (which need not be
all officers who received the bonus compensation at issue) and the timing and
form of recoupment; provided, that only compensation paid or settled within
three years prior to the Committee taking action under this PEP Recoupment
Policy shall be subject to recoupment; provided further, that any recoupment
pursuant to clause (i) or (ii) of the first sentence of this paragraph shall not
exceed the portion of any applicable bonus paid hereunder that is in excess of
the amount of performance-based or incentive compensation that would have been
paid or granted based on the actual, restated financial statements or actual
level of the applicable financial or performance metrics as determined by the
Committee in its sole discretion.

For avoidance of doubt, the Company may set off the amounts of any such required
recoupment against any amounts otherwise owed by the Company to a Participant as
determined by the Committee in its sole discretion, solely to the extent any
such offset complies with the requirements of Section 409A of the Internal
Revenue Code and the guidance issued thereunder.

If any restatement of the Company’s financial results indicates that the Company
should have made higher performance-based payments than those actually made
under the Program for a period affected by the restatement, then the Committee
shall have discretion, but not the obligation to cause the Company to make
appropriate incremental payments to affected Participants then-currently
employed by the Company. The Committee will determine, in its sole discretion,
the amount, form and timing of any such incremental payments, which shall be



--------------------------------------------------------------------------------

no more than the difference between the amount of performance-based compensation
that was paid or awarded and the amount that would have been paid or granted
based on the actual, restated financial statements.

Other Provisions

No Right to Employment

The grant of an award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any subsidiary or affiliate.

No Trust or Fund Created

Neither the Program nor any award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any subsidiary or affiliate and a Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
subsidiary or affiliate pursuant to an award, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
subsidiary or affiliate.

No Rights to Awards

No person shall have any claim to be granted any award and there is no
obligation for uniformity of treatment among Participants. The terms and
conditions of awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Program at any time
in the Company’s sole discretion.

Section 409A of the Internal Revenue Code

This Program is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.

Interpretation and Governing Law

This Program shall be governed by and interpreted and construed in accordance
with the internal laws of the State of Tennessee, without reference to
principles of conflicts or choices of laws. In the event the terms of this
Program are inconsistent with the terms of any written employment agreement
between a Participant and the Company, the terms of such written employment
agreement shall govern the Participant’s participation in the Program. Program
awards to covered employees of the Company are intended to be deductible under
Section 162(m) of the Code, and the provisions of this Program and any award
hereunder shall be interpreted and administered under the 2006 Plan as a
Performance-Based Award consistently therewith. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the 2006 Plan.



--------------------------------------------------------------------------------

Schedule A

2012 Measures and Weightings

 

     EBITDA1     Other2  

All Participants

     100 %      —     

 

1 

For the purposes of this calculation, EBITDA means earnings before interest,
taxes, depreciation, amortization, net income attributable to noncontrolling
interests, gains or losses on sales of facilities, gains or losses on
extinguishment of debt, asset or investment impairment charges, restructuring
charges, any expenses for share-based compensation under ASC Topic 718, and any
other expenses or losses resulting from significant, unusual and/or nonrecurring
events, as described in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report for
the Fiscal Year, as determined in good faith by the Board or the Committee in
consultation with the CEO. In the event the Company disposes of any facility
during the Fiscal Year, the EBITDA target for such year shall be adjusted
appropriately (based on the number of days during the year for which the
facility was owned) to reflect the disposition.

2 

The Committee reserves the right to apply negative discretion to final Award
determinations with respect to any Participant based on the Committee’s
subjective evaluation of the Participant’s annual performance including, if and
as determined by the Committee, an evaluation of quality of performance with a
primary focus on CMS Core Measures, Hospital Acquired Conditions, and HCAHPS
performance against industry benchmarks. No adjustment to an individual Award
pursuant to this note 2 shall exceed 20% of the target PEP Award of the
individual.

2012 PEP Opportunities

Each Participant in the Program is assigned annual award opportunities expressed
in terms of Threshold, Target and Maximum levels of performance. The
opportunities, expressed as percentages of base salary, for the following
positions are as set forth below.

 

     Threshold Level
(25%  of Target Level)     Target Level     Maximum Level
(200% of Target Level)  

Chairman & CEO

     37.5 %      150 %      300 % 

President & CFO

     25 %      100 %      200 % 

President of Operations

     21.25 %      85 %      170 % 

Group Presidents

     18.75 %      75 %      150 % 



--------------------------------------------------------------------------------

The Target annual award opportunity for senior officers other than those listed
above will range from 50% to 65% of base salary, as determined by the Committee.
Participants shall receive 100% of the target award for target performance, 25%
of the target award for a minimum acceptable (threshold) level of performance,
and a maximum of 200% of the target award for maximum performance.

The Threshold, Target and Maximum percentages shall be finally determined by the
Committee; provided, that the maximum dollar amount that may be paid to any
Participant under the Program with respect to the Fiscal year shall not exceed
the amount set forth in Section 5(f)(iii) of the 2006 Plan.

Payouts between threshold and maximum for Participants shall be calculated by
the Committee in its sole discretion using straight-line interpolation. The
threshold, target and maximum EBITDA performance levels and other goals (if
applicable) shall be set by the Committee in its sole discretion. Final Awards
are subject to reduction in the Committee’s discretion as described in note 2 of
“2012 Measures and Weightings”.